DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 9/18/2020 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-16, 18-20, and 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20140180711 A1)[hereinafter “Kamen”], in further view of Defaix et al. (US 20040133444 A1)[hereinafter “Defaix”] and Li et al. (US 20100274637 A1)[hereinafter “Li”].
Regarding Claims 1, 12, and 23, Kamen discloses a method for remotely monitoring a medical treatment [Paragraph [0444] – “Shown in the block diagram 144 is a medical device 145 (e.g., an infusion pump) that communicates an event 146 (e.g., a pump event) to a device gateway 147.”], comprising:
executing a remote monitoring application on a remote interface device [Paragraph [0448] – “Referring again to FIG. 5, a device application 151 (e.g., a pump application configured for operation with a pump) may be executed on the device gateway 147 (in some embodiments, they may be different hardware and/or software).  The device application 151 subscribes to events published by the medical device 145.”];
receiving data, using the remote monitoring application, concerning the medical treatment being performed with a medical device [Paragraph [0444] – “Shown in the block diagram 144 is a medical device 145 (e.g., an infusion pump) that communicates an event 146 (e.g., a pump event) to a device gateway 147.”];
setting a soft limit [soft limit, see below] using the remote monitoring application, wherein the soft limit is a limit for a treatment parameter measured during the medical treatment that is reached before a hard limit [hard limit, see below] set at the medical device for the treatment parameter is reached [Paragraph [0086] – “At least one of said parameter values may be a value for a user overrideable limit for a therapy parameter value.  The user overrideable limit for a therapy parameter value may be overrideable by one or more user via the graphical user interface.  The processor may cause an indicia to be displayed next to the therapy parameter value in response to override of the user overrideable limit.”Paragraph [0091] – “In some embodiments, the graphical user interface may be a touch screen.  In some embodiments, at least one of the at least one screen may display a limit violation notification.”Paragraph [0455] – “In a specific embodiment of the present disclosure, a list of reportable clinical events is shown in Table 2 as follows: …Pullbacks to Hard or Soft Limit Violations7.01 Dose Soft Limit Pullback7.02 Dose Hard Limit Pullback”Paragraph [0441] – “Drug limits may be specified using the DERS editor 112 of the DAL manager 5.”Paragraph [0476] – “Participants from a pharmacy, clinical care area, etc. (e.g., selected users from 6, 7, 8, 9, 18, and 19 of FIG. 1 or 102, 107, and 111 of FIG. 4) may be selected to help generate and define a DAL File 35 (see FIG. 2) that contains safety rules for drug administration that may consider the type of medication, clinical care group, clinical care area, mode (e.g. amount-based, rate-based or weight-based, dose strategy (loading, bolus, ramp), etc.), concentration, etc.”] and wherein the soft limit is settable on the remote interface device and wherein the hard limit is set according to explicit regulations or guidelines [Paragraph [0441] – “Pharmacists and select clinicians 111 use the DERS editor 112 to define drug limits for an institution and create a DAL file 114 (which may be in an XML format).  The drug limits may be defined using a well-defined, carefully controlled, fully documented process, with controlled release procedures.  Drug limits may be specified using the DERS editor 112 of the DAL manager 5. The facility 82 may use common reference models for medications, care areas, dose modes, etc. to facilitate later cross-institutional comparison.  The DERS editor 112 may run in the hosted environment 83 such that users access it using a web browser.  In some embodiments, no client-side software is required to run the DERS editor 112 except for a sufficient browser.”];
indicating with an indicator on the remote interface device when the soft limit is reached [Paragraph [0087] – “In some embodiments, the graphical user interface may be a touch screen.  In some embodiments, at least one of the at least one screen may display a limit violation notification.”Paragraph [0455] – “In a specific embodiment of the present disclosure, a list of reportable clinical events is shown in Table 2 as follows: …Pullbacks to Hard or Soft Limit Violations7.01 Dose Soft Limit Pullback7.02 Dose Hard Limit Pullback”Paragraph [0480] – “During operation, medical devices generate CQI events (i.e., CQI messages).  The CQI messages may include information about when a normal infusion occurs, when an infusion bypasses the DERS checks, when a soft limit is exceeded and overridden, and/or when a soft or hard limit is exceeded and the therapy is reprogrammed, among others.”];
and in response to the indicator on the remote interface device, initiating a remedial action in connection with the treatment parameter before the hard limit is reached at the medical device [See the clinician response to a soft limit violation in Paragraphs [0463]-[0465].  See Fig. 6, including Step 167 of “DERS Limit Exception Detected.”].
Kamen fails to disclose that the soft limit is only settable on the remote interface device.  However, Kamen does contemplate that a select group of people [Paragraph [0441] – “Pharmacists and select clinicians”] would be the ones defining the drug limits and that doing so should be “carefully controlled” [Paragraph [0441]].  Defaix teaches a method of managing files in which changes to the files can only be made by a server computer [Abstract – “Modifications to the versioned files may only be made by the central server.”].  It would have been obvious to use such an approach to manage the DAL file such that the DAL file can only be edited at the cloud services 83 databases of Kamen, in order to prevent tampering with the drug limits by people who are not authorized to do so (i.e., nurses or patients).
Kamen also fails to disclose that the indicator also indicates how long before the hard limit at the medical device is reached.  However, Li discloses a technique for determining when a threshold will be crossed [See Paragraphs [0068]-[0069]].  It would have been obvious to use such a technique to predict when the hard limit will be violated and to indicate this in the indication in order to allow a user to be made aware of the severity (or lack thereof) of a soft limit violation.

Regarding Claims 2, 13, and 24, Kamen discloses the medical treatment is a dialysis treatment, and wherein the medical device is a dialysis machine [Paragraph [0443] – “Although a pump 145 is described herein with reference to FIG. 5, it is contemplated to use any other medical device in place of or with the pump 145 to generate the event 146.”Paragraph [0441] – “The DERS editor 112 may provide drug limits and defaults that are organized by care area, medication, clinical use, medication concentration, etc.”Paragraph [0549] – “In a specific embodiment of the present disclosure, a non-limiting list of possible care areas is shown in Table 6 as follows: …0.10 Hemodialysis0.11 Peritoneal Dialysis”].

Regarding Claims 3 and 14, Kamen discloses that the hard limit, when reached, causes an alarm or a suspension of the medical treatment at the medical device [Paragraph [0464] – “If a hard limit is detected, the method transitions from state 166 to state 167, which requires the state to re-transition back to state 166 and does not allow the clinician to override the DERS violation.”Paragraph [0465] – “In state 167 when a DERS soft limit or hard limit violation has been detected, the clinician can cancel the infusion.”].

Regarding Claims 4 and 15, Kamen discloses that the remote interface device is portable or wearable by a user [Paragraph [0389] – “In some embodiments of the present disclosure, a device of the devices 26 is a monitoring client, such as a tablet computer, a tablet device, a PDA, a smart phone, a laptop computer, or a touchscreen-based computer.”].

Regarding Claims 5 and 16, Kamen discloses that the remote interface device is a smart phone or a tablet device [Paragraph [0389] – “In some embodiments of the present disclosure, a device of the devices 26 is a monitoring client, such as a tablet computer, a tablet device, a PDA, a smart phone, a laptop computer, or a touchscreen-based computer.”].

Regarding Claims 7 and 18, Kamen discloses wherein the soft limit is set on the remote monitoring application by a user according to a preference of the user [Paragraph [0441] – “Drug limits may be specified using the DERS editor 112 of the DAL manager 5.”Paragraph [0476] – “Participants from a pharmacy, clinical care area, etc. (e.g., selected users from 6, 7, 8, 9, 18, and 19 of FIG. 1 or 102, 107, and 111 of FIG. 4) may be selected to help generate and define a DAL File 35 (see FIG. 2) that contains safety rules for drug administration that may consider the type of medication, clinical care group, clinical care area, mode (e.g. amount-based, rate-based or weight-based, dose strategy (loading, bolus, ramp), etc.), concentration, etc.”].

Regarding Claims 8 and 19, Kamen discloses that the data concerning the medical treatment is streamed from the medical device directly to the remote interface device [Paragraph [0444] – “Shown in the block diagram 144 is a medical device 145 (e.g., an infusion pump) that communicates an event 146 (e.g., a pump event) to a device gateway 147.”].

Regarding Claims 9 and 20, Kamen discloses wherein the data concerning the medical treatment is first stored on a server, and wherein the remote interface device accesses the data via the server [Paragraph [0395] – “Biomed technicians 19 may use their browser to access the device manager 19 and request device status reports of a device of the devices 26.  The UI of the device manager 24 may command the biomed server to access the database and generate HTML/JS pages for browser display to the biomed technician 19.”].

Regarding Claims 11 and 22, Kamen discloses that executing the remote monitoring application on the remote interface device includes requiring authorized access credentials from a user to log into the remote monitoring application [Paragraph [0756] – “In such embodiments, the DERS editor service may send an email to the given email address with a user ID and password.  The newly created user may then use the credentials provided in the email to access the DERS editor service.”].

Regarding Claim 25, Kamen discloses that the hard limit, when reached, causes an alarm or a suspension of the dialysis treatment at the dialysis machine [Paragraph [0464] – “If a hard limit is detected, the method transitions from state 166 to state 167, which requires the state to re-transition back to state 166 and does not allow the clinician to override the DERS violation.”Paragraph [0465] – “In state 167 when a DERS soft limit or hard limit violation has been detected, the clinician can cancel the infusion.”], and wherein the soft limit is set on the remote monitoring application by a user according to a preference of the user [Paragraph [0441] – “Drug limits may be specified using the DERS editor 112 of the DAL manager 5.”Paragraph [0476] – “Participants from a pharmacy, clinical care area, etc. (e.g., selected users from 6, 7, 8, 9, 18, and 19 of FIG. 1 or 102, 107, and 111 of FIG. 4) may be selected to help generate and define a DAL File 35 (see FIG. 2) that contains safety rules for drug administration that may consider the type of medication, clinical care group, clinical care area, mode (e.g. amount-based, rate-based or weight-based, dose strategy (loading, bolus, ramp), etc.), concentration, etc.”].

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20140180711 A1)[hereinafter “Kamen”], Defaix et al. (US 20040133444 A1)[hereinafter “Defaix”], and Li et al. (US 20100274637 A1)[hereinafter “Li”], in further view of Doyle (US 20090030729 A1).
Regarding Claims 6 and 17, although Kamen discloses that the remote interface device can take the form of an easily portable computer [Paragraph [0389] – “In some embodiments of the present disclosure, a device of the devices 26 is a monitoring client, such as a tablet computer, a tablet device, a PDA, a smart phone, a laptop computer, or a touchscreen-based computer.”], Kamen fails to disclose that the remote interface device is one that can be worn by the user.
	However, Doyle discloses a wearable computer used to process and store medical information [The MISD watch of Fig. 1.].  It would have been obvious to use such a type of computer as the remote interface because doing so would have allowed a medical professional to remain mobile while using it.

Claim 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 20140180711 A1)[hereinafter “Kamen”], Defaix et al. (US 20040133444 A1)[hereinafter “Defaix”], and Li et al. (US 20100274637 A1)[hereinafter “Li”], in further view of Thompson (US 20010027331 A1).
Claims 10 and 21, while Kamen discloses that the data concerning the medical treatment is streamed from the medical device or stored on a server [Paragraph [0395] – “Biomed technicians 19 may use their browser to access the device manager 19 and request device status reports of a device of the devices 26.  The UI of the device manager 24 may command the biomed server to access the database and generate HTML/JS pages for browser display to the biomed technician 19.”], Kamen fails to disclose that the data is encrypted.
	However, Thompson discloses an encryption scheme for medical data [Abstract].  It would have been obvious to encrypt the data the medical device/treatment data because Thompson discloses that “security relating to medical data is important to prevent tampering, modification or data corruption when data is sent over a public network that is potentially subject to eavesdropping and tampering” [Paragraph [0005]].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    803
    782
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Kamen explicitly discloses that the limits (which would include the hard limit) are set according to explicit regulations or guidelines [Paragraph [0441] – “Pharmacists and select clinicians 111 use the DERS editor 112 to define drug limits for an institution and create a DAL file 114 (which may be in an XML format).  The drug limits may be defined using a well-defined, carefully controlled, fully documented process, with controlled release procedures.  Drug limits may be specified using the DERS editor 112 of the DAL manager 5. The facility 82 may use common reference models for medications, care areas, dose modes, etc. to facilitate later cross-institutional comparison.  The DERS editor 112 may run in the hosted environment 83 such that users access it using a web browser.  In some embodiments, no client-side software is required to run the DERS editor 112 except for a sufficient browser.”].
	Kamen fails to disclose that the indicator indicates how long before the hard limit at the medical device is reached.  However, Li discloses a technique for determining when a threshold will be crossed [See Paragraphs [0068]-[0069]].  It would have been obvious to use such a technique to predict when the hard limit will be violated and to indicate this in the indication in order to allow a user to be made aware of the severity (or lack thereof) of a soft limit violation.
	The combination of Kamen with the teachings of Li would read on the pertinent claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865